Citation Nr: 1742997	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a compensable rating for left ear hearing loss disability.

4.  Entitlement to a rating greater than 20 percent for psoriatic arthritis involving the neck, shoulders, elbows, wrists, hands, back, hips, knees, and ankles, to include entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).   

5.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony during an RO hearing in July 2011.  The Veteran had requested Board hearings for his appeals in June 2010 and September 2011.  The representative's March 2017 report noted that the Veteran had requested a hearing before the Board, but apparently overlooked the fact that the Veteran had withdrawn his hearing request in March 2015.  The representative thereafter provided a July 2017 written statement that did not request a remand for a hearing.  Accordingly, the Board will proceed with adjudication.  

The issue of service connection for right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's left ear hearing loss is no worse than level III.

3.  Prior to August 10, 2011, the Veteran's psoriatic arthritis caused compensable (10 percent each, but not higher) limitation of motion in his cervical spine, back, and his hands, but not in any of the other joints affected.  

4.  From August 10, 2011, there is sufficient objective evidence of limited or painful motion of the Veteran's neck, shoulders, elbows, wrists, hands, back, hips, knees, and ankles, due to his psoriatic arthritis to permit compensable (10 percent each, but not higher) ratings for each major joint or group of minor joints involved.  

5.  The Veteran's service-connected psoriatic arthritis does not preclude him from engaging in all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a compensable rating for left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § § 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a 30 percent rating, but not higher, for psoriatic arthritis of the neck, shoulders, elbows, wrists, hands, back, hips, knees, and ankles prior to August 10, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5009-5002 (2016).

4.  The criteria for an 80 percent rating, but not higher, for psoriatic arthritis of the neck, shoulders, elbows, wrists, hands, back, hips, knees, and ankles are met from August 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5009-5002 (2016).

5.  A TDIU is not warranted due to the Veteran's service-connected psoriatic arthritis disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran had indicated in September 2011 that he had not been given an adequate examination.  However, he did not specify how any examination then of record was inadequate, and other VA examinations were conducted in September 2015.  No basis for concluding that any of these examinations is inadequate has been argued.  

Tinnitus

The Veteran appeals for service connection for tinnitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records are silent for reference to tinnitus.  On service discharge examination in August 1972, the Veteran reported that he was in good health except for stiff joints.  He denied having or having had ear trouble.  Clinically, his ears and neurologic system were normal.  

On VA examination in March 2010, the Veteran reported an onset of tinnitus in the 1980s from an unknown cause.  The examiner opined that it is less likely than not that the Veteran's tinnitus is a result of any activity or event during service, as the onset was in the 1980s and he was separated from service in 1972.  

On VA examination in September 2015, the examiner indicated that the Veteran did not report recurrent tinnitus. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's tinnitus, as the preponderance of the evidence indicates that any current tinnitus was not manifest in service or to a degree of 10 percent within 1 year after separation, and that it is unrelated to any incident of service, including the claimed noise exposure which has been reported.  Further, the preponderance of the evidence is against a finding of continuity of symptomatology since service.  The Veteran's May 2010 statement that tinnitus began before 1972, suggesting in-service incurrence, is less credible as it is inconsistent with the other evidence of record, including his March 2010 statement that tinnitus began in the 1980's.  The August 1972 service discharge reports of medical history and examination are probative evidence indicating that tinnitus was not manifest in service.  The Veteran's March 2010 report that tinnitus began in the 1980s is also probative evidence indicating that tinnitus was not manifest to a degree of 10 percent within 1 year of separation.  Additionally, the examiner in March 2010 indicated that it was less likely than not related to service, as it did not have its onset until the 1980s and the Veteran had been discharged from the service in 1972.   

The Board notes that the Veteran reported in November 2008 that he now has tinnitus as a result of exposure to loud aircraft noise in service, and to a psychologist in October 2010 that he has tinnitus due to loud acoustic trauma from small arms fire, mortars, and aircraft that were stationed by his building in Vietnam.  However, he is not competent to offer nexus opinions on this complex medical matter.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that in May 2010, the Veteran reported that his tinnitus began before 1972.  However, the preponderance of the evidence including his August 1972 report of medical history wherein he reported that he was in good health except for stiff joints, and denied having or having had ear trouble, as well as the contradictory information he provided on VA examination in March 2010, that his tinnitus started in the 1980s and had an unknown cause, indicates otherwise.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Hearing loss

The Veteran filed the current claim in December 2008, and has appealed the noncompensable rating assigned on the grant of service connection for left ear hearing loss disability in May 2010.  His service-connected left ear hearing loss disability is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, the examination that met the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   

On VA examination in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
10
20
40
21

Speech recognition scores, using the Maryland CNC test, were 96 percent in the left ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I for the left ear.  This numeric designations yields a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

On VA examination in September 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
10
30
40
25

The speech recognition score, using the Maryland CNC test, was 82 percent in the left ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral III for the left ear.  This numeric designations yields a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

None of the audiometric test results meet the requirements of 38 C.F.R. § 4.86(a) or (b) for the left ear.  Accordingly, those provisions are not for application.  

In light of the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected left ear hearing loss disability, as the degree of hearing impairment shown is noncompensable under the rating schedule criteria.  

Psoriatic arthritis

The Veteran filed the current claim in December 2008.  He has appealed the 20 percent rating which has been assigned for his psoriatic arthritis from that date, under 38 C.F.R. § 4.71a, Diagnostic Code 5002, which provides:  

5002 Arthritis rheumatoid (atrophic) As an active process: 
  
With constitutional manifestations associated with active joint 
involvement, totally incapacitating                                                  100 percent
  

Less than criteria for 100% but with weight loss and anemia 
productive of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser number 
over prolonged periods                                                                       60 percent
  
Symptom combinations productive of definite impairment of health 
objectively supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year                                 40 percent
  
One or two exacerbations a year in a well-established diagnosis       20 percent
  
For chronic residuals: 
  
For residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Note:  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  38 CFR 4.71a, Diagnostic Code 5002.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

The provisions of 38 C.F.R. § 4.59 indicate that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  

On VA examination in March 2010, it was noted that the Veteran had arthritis in his shoulders, elbows, wrists, hips, knees, ankles, hands, neck, and back.  It comes and goes with some flare ups.  He had a separate problem with the right knee where he had surgery for a meniscal tear but otherwise had been diagnosed with psoriatic arthritis.  He was able to do his normal job and normal daily activity.  

Range of motion of both shoulders showed normal abduction and flexion to 180 degrees, and normal internal and external rotation to 90 degrees.  There was normal bilateral elbow motion from 0 degrees to 145 degrees of flexion, normal pronation, and supination to 80 degrees.  There was normal bilateral wrist dorsiflexion to 70 degrees, palmar flexion to 80 degrees, normal radial deviation to 20 degrees and ulnar deviation to 40 degrees.  There was some limitation of motion with bilateral hip flexion to 110 degrees (normal range of motion being 125 degrees), adduction to 25 degrees (normal range of motion being 30 degrees), normal abduction to 45 degrees, and normal internal and external rotation to 40 degrees.  

The Veteran's range of motion of his bilateral knees was from 0 degrees to 130 degrees of flexion (normal range of motion being 0 to 140 degrees) and the knees were stable to testing.  He also had some limitation of motion in the ankles with dorsiflexion to 10 degrees (normal range of motion being 20 degrees), and plantar flexion to 40 degrees (normal range of motion being 45 degrees).  He had some limitation in the neck, with forward flexion to 35 degrees (normal range of motion being 65 degrees), and lumbar spine flexion to 80 degrees (normal range of motion being 95 degrees), as well as extension to 30 degrees, and left and right lateral flexion and rotation to 30 degrees.  He had pain at the extremes of motion of his neck and back.  The hands showed psoriatic changes.  There was some aching, pain, and stiffness in the small joints of the hands as well, but no other swelling or deformity in those joints.  There was no pain throughout the range of motion of the joints on examination.  Repetitive use caused no pain or range of motion change.  The diagnosis provided by the examiner was psoriatic arthritis involving the shoulders, elbows, wrists, hips, knees, ankles, hands, neck, and back.  

On VA examination on August 10, 2011, the Veteran reported that he does alright, except when he gets a flare up and there would be more debilitating problems.  Right now, there was not a flare-up, but he still had some aching and tenderness in the joints.  He would not be able to do any heavy physical pushing, pulling, climbing, squatting, or crawling type activities.  Examination showed shoulder abduction and flexion to 180 degrees, and internal and external rotation to 90 degrees.  Both elbows extended to 0 degrees and flexed to 140 degrees.  Both wrists could dorsiflex to 70 degrees, palmar flex to 80 degrees, radially deviate to 20 degrees, and ulnarly deviate to 40 degrees.  Both hips had 90 degrees of flexion, extended to 0 degrees, internally rotated to 60 degrees, externally rotated to 60 degrees, adducted to 20 degrees, and abducted to 45 degrees.  Both knees had extension to 0 degrees and flexion to 140 degrees.  Both ankles dorsiflexed to 20 degrees and plantar flexed to 40 degrees.  There was some pain at the extremes of motion in all of the joints.  Repetitive use testing did not cause any additional pain or change in the range of motion.  The Veteran reported that flare-ups occur multiple times per year, at which time there is significant disability.  The diagnosis was psoriatic arthritis in the shoulders, elbows, wrists, hips, knees, and ankles.  

On VA examination in September 2015, only non-incapacitating episodes (four or more per year) of arthritis were reported.  The Veteran's arthritis was not manifested by constitutional manifestations associated with active joint involvement which were totally incapacitating; nor was it manifested by weight loss and anemia productive of severe impairment of health.  It was not manifested by severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  It was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.  X-rays from April 2014 showed degenerative joint disease of the cervical and lumbar spine.  Due to the Veteran's pain, the examiner did not recommend significant physical labor (i.e., construction work), but there is no restriction to physical work of a moderate nature (grocery store/department store) or sedentary employment.  The diagnosis was psoriatic arthritis.  

On VA examination in September 2015, cervical spine forward flexion was to 45 degrees.  Right and left lateral flexion was limited to 40 out of a normal 45 degrees.  Right and left lateral rotation were limited to 75 out of a normal 80 degrees.  There was pain with paracervical muscle palpation.  There was pain with paracervical muscle palpation.  The diagnoses were psoriatic arthritis with cervical spine involvement; and cervical spine degenerative joint disease.  The thoracolumbar spine range of motion was normal, with no pain noted on examination.  There was tenderness with palpation at the lumber paraspinal muscles.  There was no evidence of pain with weight bearing, and the Veteran was able to perform repetitive use testing with at least 3 repetitions without any additional loss of function or range of motion afterwards.  

VA examinations showed that the Veteran complained of increased pain in his hands with grasping activities.  His right and left shoulder, elbow, wrist, and hand range of motion was normal, with no evidence of pain on weightbearing.  There was no evidence of pain with use of the hands, but there was objective evidence of tenderness of the bilateral shoulder, elbow, wrist, and hand soft tissue with palpation.  The Veteran was able to perform repetitive motion testing with at least 3 repetitions, without additional functional loss or range of motion afterwards.  Pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability with flare-ups.  Right and left shoulder, elbow, wrist, and hand strength was 5/5 with no reduction in muscle strength or atrophy.  The diagnosis was psoriatic arthritis with bilateral shoulder, elbow, wrist, and hand involvement.  

VA examinations showed that the Veteran complained of bilateral hip soreness.  He denied flare-ups of his hips but reported worsening knee pain with prolonged standing, chronic ankle stiffness which was predominant in the mornings, and bilateral foot pain with no flare-ups impacting the function of his feet.  He had no functional loss or functional impairment of his hips.  His hips and knees had a normal range of motion with no evidence of pain on weight-bearing.  He was tender with palpation at the lateral hips, and had soft tissue tenderness with palpation of his knees and ankles.  His feet had pain on examination.  Pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability with flare-ups.  The Veteran was unable to perform repetitive use testing with at least 3 repetitions of his hips, but could do it with his ankles with no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability with flare-ups.  Right and left hip, knee, and ankle muscle strength was 5/5 with no reduction in muscle strength and no atrophy.  There was no right or left knee or ankle joint instability suspected.  The diagnosis was psoriatic arthritis with bilateral hip, knee, and ankle involvement.  Other diagnoses were bilateral plantar fasciitis and left heel bone spur that had no causal relationship with psoriatic arthritis.  

Based on the evidence, the Board concludes that a higher rating cannot be assigned for psoriatic arthritis as an active process under Diagnostic Code 5002 for any part of the rating period, as the evidence shows that the Veteran does not have symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  The VA examiner in September 2015 indicated that the Veteran has only non-incapacitating episodes of arthritis, and that he does not have symptom combinations productive of definite impairment of health objectively supported by examination findings. 

The Board will next consider rating chronic residuals.  All of the limitation of motion which is shown is noncompensable under limitation of motion codes for specific joints, except for in the Veteran's cervical spine.  See the specific Diagnostic Codes for the joints under 38 C.F.R. § 4.71a.  (Additionally, there is no evidence of any of the manifestations necessary for a compensable rating under any of the other shoulder or knee rating codes.)  Accordingly, limitation of motion of the joints involved will be considered to determine whether more than the currently assigned 20 percent can be awarded for the Veteran's psoriatic arthritis.  

Based on the evidence, the Board finds that prior to August 10, 2011, as reflected by the March 2010 VA examination, there was compensable limitation of motion of the Veteran's cervical spine, as its combined range of motion was limited to 320 degrees, and this permits a 10 percent rating, but not higher under 38 C.F.R. § 4.71a, Formula for Rating Diseases and Injuries of the Spine.  There was also a compensable limitation of motion of the Veteran's back, as it combined range of motion was limited to 230 degrees, and this permits a 10 percent rating, but not higher under that same Formula.  No higher ratings can be assigned based on intervertebral disc syndrome, as this is not shown.  There was also compensable limitation of motion of the minor joints of the Veteran's hands, as the joints of his hands had aching, pain, and stiffness on examination.  This warrants a 10 percent rating ,but no higher, for each hand's group of minor joints.

For the other joints of concern, though, there was no objective evidence of painful motion.  To the contrary, there was no pain throughout the range of motion of those other joints on examination.  Accordingly, prior to August 10, 2011, a 30 percent rating, but no higher rating, is sustainable.  The neck and back each warrant 10 percent ratings, and each hand's minor joint group warrants a 10 percent rating.  When these four 10 percent ratings are combined under 38 C.F.R. § 4.25, it results in a 30 percent rating for the Veteran's psoriatic arthritis under Diagnostic Code 5002 for the period prior to August 10, 2011.  

From August 10, 2011, the Board finds that a 10 percent rating is warranted for each major joint or group of minor joints (16 total) [see 38 C.F.R. § 4.45(f), which treats the joints in the cervical spine, lumbar spine, and hands as groups of minor joints, and the other joints involved as major joints], as pain at the extremes of motion was found in all of these major joints/minor joint groups.  Sixteen 10 percent ratings combine to an 80 percent rating under Diagnostic Code 5002 pursuant to 38 C.F.R. § 4.25, starting from August 10, 2011.  The question then becomes whether to continue the 80 percent rating beyond the September 2015 VA examination.  

The September 2015 VA examination showed a combined range of motion of the cervical spine to 320 degrees, warranting a 10 percent rating, but no more, under the General Formula for Rating Diseases and Injuries of the Spine.  That examination also found that there was objective evidence of tenderness of the soft tissue of each of the other joints/joint groups involved.  The Board finds this to be sufficient objective evidence of painful motion of all of the other major joints/minor joint groups of concern.  The Board accordingly finds that an 80 percent rating, but no higher, is sustainable based on the September 2015 VA examination as well.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been considered in the analyses above, with the functional effects of pain being taken into consideration to the extent possible.  They do not warrant more than the ratings indicated above, as evidence in part by normal strength and the lack of muscle atrophy.  There are no other indications of more serious functional impairment due to pain, such as deterioration on repetitive use.  Pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability even with flare-ups, according to September 2015 VA examination data.  

Ratings for the Veteran's shoulders, hips, and knees based on other Diagnostic Codes in 38 C.F.R. § 4.71a concerning them, not concerning limitation of motion, are not warranted.  For the shoulders, hips, and knees, disabilities outlined by those other Diagnostic Codes concerning them are not present, as reflected in part by examination findings, including on VA examination in September 2015.  Additionally, those other disabilities are not alleged or shown. 

The Board notes that the Veteran testified in July 2011 that doctors want to replace his right knee.  However, the ratings which can be assigned are based on current impairment, which has been considered above, not impairment which might occur in the future or whether doctors want to replace the knee.  

Other considerations

The Board finds that Social Security Administration records, including a March 24, 2011 determination that disorders of the back render the Veteran disabled for Social Security Administration purposes, raise the issue of a total disability rating for compensation based upon individual unemployability (TDIU) due to the service-connected disability at issue.  See Rice v. Shinseki, 22 Vet. App.447 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of her service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disability(ies) is(are) sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b). 

VA records from the 1970's show that the Veteran intended to obtain a bachelor's degree in business, and pursued higher education.  Records furnished by Social Security Administration in November 2016 show that the Veteran has 14 years of education, and that he has work experience as a truck driver.  The preponderance of the evidence, including September 2015 VA examination reports, indicates that the Veteran's psoriatic arthritis does not preclude him from all physical work of a moderate nature (grocery store/department store) or sedentary employment.  Accordingly, the Board finds that a TDIU is not warranted due to the Veteran's psoriatic arthritis.  The Board notes that VA and Social Security Administration standards are different from each other.  

The preponderance of the evidence is against greater benefits than those indicated herein, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The Board would like to thank the Veteran for his honorable wartime service to his country, and wishes him well in the future.  



ORDER

Service connection for tinnitus is denied.

A compensable rating for left ear hearing loss disability is denied.

A 30 percent rating, but not higher, is granted for psoriatic arthritis involving the Veteran's neck, shoulders, elbows, wrists, hands, back, hips, knees, and ankles prior to August 10, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

An 80 percent rating, but not higher, is granted for psoriatic arthritis involving the Veteran's neck, shoulders, elbows, wrists, hands, back, hips, knees, and ankles from August 10, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for right ear hearing loss disability.  Service treatment records are silent for reference to right ear hearing loss.  On service discharge examination in August 1972, the Veteran reported that he was in good health except for stiff joints.  He denied having or having had ear trouble and hearing loss.  Clinically, his right ear was normal.  Right ear pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
10


On VA examination in March 2010, right ear pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
20

The right ear speech recognition score was 100 percent.  

On VA examination in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
40

The speech discrimination score, using the Maryland CNC test, was 94 percent in the right ear.  The examiner diagnosed mild high frequency hearing loss in the right  ear.  

The 40 decibel puretone threshold at 4000 Hertz for the Veteran's right ear in August 2011 qualifies as right ear hearing loss disability pursuant to 38 C.F.R. § 3.385 (2016), which provides that for VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In light of the showing of some right ear hearing loss disability since the claim was filed in December 2008, a VA examination is necessary to render a nexus opinion, pursuant to 38 C.F.R. § 3.159.  The Veteran has asserted that right ear hearing loss disability is due to service noise exposure, and in April 2010, his left ear hearing loss disability was service-connected as secondary to his service-connected psoriasis.  Accordingly, the VA examination for the right ear hearing loss disability will be as indicated below.  Any additional relevant treatment records should be obtained first on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records relevant to the matter of service connection for the Veteran's right ear hearing loss disability.  

2.  After completion of the action in paragraph 1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the right ear hearing loss disability which was shown on VA examination in August 2011, and any right ear hearing loss disability found on examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any right ear hearing loss disability shown since the December 2008 date of claim, including that shown on VA examination in August 2011, is related to service, to include noise exposure therein, including as described during the Veteran's July 2011 RO hearing (fighter jets nearby, subjected to enemy rocket or mortar fire, etc.)? 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any right ear hearing loss disability shown since the December 2008 date of claim, including that shown on VA examination in August 2011, is caused by the Veteran's service-connected psoriasis disability or left ear hearing loss disability?

(c) Is it at least as likely as not that any right ear hearing loss disability shown since the December 2008 date of claim, including that shown on VA examination in August 2011, is aggravated by the Veteran's service-connected psoriasis disability or left ear hearing loss disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant evidence and medical principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


